DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed January 20, 2021. Claims 1 – 20 are currently pending and considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 10, 2020. It is noted, however, that applicant has not filed a certified copy of the KR 10-2020-0015945 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sakemoto et al. (US 2005/0265565 A1), hereinafter Sakemoto.

Claim 1: Sakemoto discloses an electronic device (see at least, “FIG. 2 shows an example of hardware configuration of the information processing apparatus including a main body section 100 and a device 200 for connection with an external device (interface device),” Sakemoto [0026]) comprising: 
a speaker (see at least, “An audio signal processing section (Audio Codec) 113 connected to the controller 104 outputs sounds by transmitting digital-analog converted audio signals to, for example, a speaker 114 or a headphone 115. Otherwise, in the device configuration provided with a microphone, the audio signal processing section 113 digitalizes the audio input data,” Sakemoto [0033], “There are provided output windows 6 at predetermined positions on the front surface 2a of the housing 2. There is provided an internal speaker 7 (shown as a speaker 114 on FIG. 2) functioning as an audio output section at a position corresponding to the output windows 6 in the housing 2. Sounds outputted from the internal speaker 7 is let out via the output windows 6,” Sakemoto [0048]); 
a memory (see at least, “The memory device 116 stores therein a control program to operate the computer and the like, and is connected to controllers 104 and 117 via an LPC (Low Pin Count: serial bus) and the like,” Sakemoto [0034]); and 
a processor operatively connected to the speaker and the memory (see at least, “A CPU 101 as a control center is connected to a controller 102 via a bus (FSB: Front Side Bus). The controller 102 is in charge of controlling a main memory 103 and graphic functions, and mainly processes a large volume of data at a high speed. The controller 102 is referred to as "north bridge" in an AT-compatible machine, to which are connected the CPU 101, the main memory 103, a controller 104, and a graphic displaying device 105 such as a liquid crystal display device ( equivalent to the display 3 described above),” Sakemoto [0028], “Methods of controlling the computer can be changed by changing the control program in the memory device 116,” Sakemoto [0035]), wherein the processor is configured (see at least, Sakemoto FIG. 6) to: 
identify whether audio output via the speaker is performed when an external device is detected (see at least, “(S6) When the audio output device or the audio output section is switched, or when the audio output device is connected to the connector 5 or the audio output device is removed from the connector 5, the system control is shifted to step (S2) and the type of the audio output section or the audio output device is detected. When the audio output device or the audio output section is not switched, the system control is shifted to step (S7),” Sakemoto [0069], “(S2) A type of the audio output device is detected. If no audio output device is detected in this step, or if no audio output device is connected to the connector 5, it is detected that no audio output device is in connection to the information processing apparatus 1. These operations for detection are carried out by the controlling device 117 described above which functions as an EC, and the detected results are notified to a specific application for volume changing,” Sakemoto [0065], “(S3) A type of software in use is detected. The software running on the foremost screen on the display 3 is detected as one in use,” Sakemoto [0066]); 
determine, based on whether the audio is output via the speaker, whether to apply output conversion effects (see at least, “(S4) The data set by the user and stored in the registry is fetched by the aforementioned specific application for a volume change setup. The data fetched by the application includes the data in the registry regarding the volume of sounds described by referring to FIG. 5 stored therein based on the result of identification regarding the user in step (S1), the result of detection regarding the audio output section or audio output device in step (S2), and the result of detection regarding the software in step (S3),” Sakemoto [0067], “(S5) The volume of the sounds outputted from the audio output section or the audio output device is changed based on the data fetched in step (S4). The change of the volume is carried out based on command signals transmitted from the application to the OS,” Sakemoto [0068], “In the information processing apparatus 1, each user can set his or her own desired volume for the audio output section (internal speaker 7) or for the connected audio output devices (headphone devices 300 and 400, and the like) discretely. The volume can be set for each software to be used by the user,” Sakemoto [0058], “FIG. 5 shows the setup condition with a three dimensional matrix, where the axis X indicates a type of the audio output section or the audio output device (A, B, C, . .. ), axis Y indicates a type of the software ( a, b, c, ... ), and axis Z indicates a logged user (I, II, III, ... ),” Sakemoto [0059]); and 
control, based on the determination, the audio output via the external device (see at least, “The change of the volume is carried out based on command signals transmitted from the application to the OS,” Sakemoto [0068], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both) ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076]).

Claim 12: Sakemoto discloses the electronic device of claim 1, wherein the processor is further configured to: detect another external device while the audio is output via the external device; identify an output control time of the external device or the other external device; and determine whether to apply the output conversion effects based on the output control time (see at least, “During a period of time from the time period 1 to time period 2, the audio output device is switched from the
audio output device A to the audio output device B. The audio output device B is, for example, the headphone device 400. At the time period 2, the audio output device B is being used, and the volume of sounds is reduced to 40% against that when the audio output device A is used,” Sakemoto [0074], Sakemoto FIG. 7).

Claim 18: Sakemoto discloses the electronic device of claim 12, wherein the processor is further configured to: store an output adjustment object of the electronic device in the memory as a first output adjustment object; produce an output adjustment object of the external device when the processor is connected to the external device; store the output adjustment object of the external device in the memory as a second output adjustment object; produce an output adjustment object of the other external device when the processor is connected to the other external device; store the output adjustment object of the other external device in the memory as a third output adjustment object; and apply the output conversion effects to the audio outputted via the external device using the second output adjustment object, or apply the output conversion effects to the audio outputted via the other external device using the third output adjustment object (see at least, “Preferably, data concerning a volume of sounds in a preceding stage of output from the audio output section or the audio output device is stored, and when the sounds are outputted from the audio output section or the audio output
device after the preceding stage is over, a volume of sounds outputted from the audio output section or audio output device is adjusted to the same level as that in the preceding stage by reading out the stored data. Therefore, the convenience for a user can be improved,” Sakemoto [0012], “the stored data is updated each time a user sets up new data,” Sakemoto [0061], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076], Sakemoto FIG. 7).


Claim 19 is directed to an operation method of an electronic device substantially similar in scope to claim 1 and therefore is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakemoto.

Claim 2: Sakemoto discloses the electronic device of claim 1, wherein the processor is further configured to: determine to apply the output conversion effects when the external device is detected while the audio is output via the speaker (see at least, “The change of the volume is carried out based on command signals transmitted from the application to the OS,” Sakemoto [0068], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both) ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076]) but does not explicitly disclose to determine not to apply the output conversion effects when the external device is detected while the audio is not output via the speaker. However, Sakemoto does disclose that “In the information processing apparatus 1, each user can set his or her own desired volume for the audio output section (internal speaker 7) or for the connected audio
output devices (headphone devices 300 and 400, and the like) discretely. The volume can be set for each software to be used by the user,” Sakemoto [0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine not to apply the output conversion effects when the external device is detected while the audio is not output via the speaker in the scenario when switching from Audio Output Device A to Audio Output Device B of FIG. 7 if the user decided to set the “desired volume” of headphone devices 300 and 400 corresponding to Audio Output Device A and Audio Output Device B, respectively, to be the same “desired volume”. One would be motivated to maintain the volume since both devices are headphones and therefore does not require protection from “the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076].

Claim 20 is directed to an operation method of an electronic device substantially similar in scope to claim 2 and therefore is rejected for the same reasons.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakemoto in view of Hyatt (US 2007/0142942 A1), hereinafter Hyatt.

Claim 3: Sakemoto discloses the electronic device of claim 1, wherein the processor is further configured to: identify a connection type of the detected external device (see at least, “Preferably, a type of the audio output device is detected based on a form of a terminal section of the audio output device connected to the connector, and a volume of sounds outputted from the audio output device is controlled according to the detected type of the audio output device. Therefore, the convenience in use of the information processing apparatus can further be improved in relation to handling of sounds,” Sakemoto [0011]); when the external device is a wired device, determine whether to apply the output conversion effects based on whether the audio is output via the speaker (see at least, “The change of the volume is carried out based on command signals transmitted from the application to the OS,” Sakemoto [0068], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both) ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076]); and when the external device is a second device, obtain volume control information from the external device and determine whether to apply the output conversion effects based on the volume control information or whether the audio is output via the speaker (see at least, “Preferably, data concerning a volume of sounds in a preceding stage of output from the audio output section or the audio output device is stored, and when the sounds are outputted from the audio output section or the audio output
device after the preceding stage is over, a volume of sounds outputted from the audio output section or audio output device is adjusted to the same level as that in the preceding stage by reading out the stored data. Therefore, the convenience for a user can be improved,” Sakemoto [0012], “the stored data is updated each time a user sets up new data,” Sakemoto [0061], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076], Sakemoto FIG. 7). 
	Sakemoto does not disclose wherein the second device is a wireless device however, Hyatt discloses similar audio profiles for portable music playback device (see at least, “Multiple audio profiles 112c may be stored in memory 112 and selected depending on a selected listening mode. For example, a first audio profile 112c may be stored in memory 112 for use when speaker mode is enabled, i.e.,
audio is played back through the built-in speakers 124. A second audio profile 112c may be stored in memory 112 for use when headset mode is enabled. Table 2 below gives the exemplary settings for a speaker profile for the speaker mode and headset profile for the headset mode,” Hyatt [0022]). Hyatt further explains, “A headset interface 150 provides an interface between the music phone 100 and an accessory headset 160. The headset interface 150 may comprise a system connector 152, or may comprise a wireless interface, such as a Bluetooth ® interface. Headset 160 may include a microphone 162 and headset speakers 164. The headset 160 may be a wired headset with a connector 166 that plugs into the system connector 152 in music phone 100. Alternatively, headset 160 may comprise a wireless headset having a short-range transceiver, such as a Bluetooth® transceiver, for communicating wirelessly with music phone 100,” Hyatt [0016]. “In the case of a wireless headset, the Bluetooth®
transceiver in the headset interface may function as a detec-tion circuit 116 to detect the presence of the headset 160 when the headset 160 is brought into the proximity of the music phone 100. The Bluetooth® transceiver 150 can generate a detect signal for the system controller 110 indicating
when headset 160 is connected. Alternatively, the system controller 110 could be programmed to query the Bluetooth® transceiver 150 to determine whether the headset 160 is present,” Hyatt [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hyatt regarding wireless devices to the invention of Sakemoto since the use of wireless devices allows for the advantage of expanding the invention of Sakemoto to other devices (see at least, “Those skilled in the art will appreciate that additional listening modes can be provided. For example, if music phone 100 is equipped with a Bluetooth® interface, listening modes and corresponding audio profiles 112c could be defined for outputting audio to a car stereo system or home stereo system when available,” Hyatt [0023]) in addition to wireless headsets.

Claim 11: Sakemoto and Hyatt disclose the electronic device of claim 3, wherein the processor is further configured to: store an output adjustment object of the electronic device in the memory as a first output adjustment object; produce an output adjustment object of the external device when the processor is connected to the wireless device; store the output adjustment object of the external device in the memory as a second output adjustment object; and apply the output conversion effects to the audio outputted via the speaker using the first output adjustment object, or apply the output conversion effects to the audio outputted via the external device using the second output adjustment object  (see at least, “Preferably, data concerning a volume of sounds in a preceding stage of output from the audio output section or the audio output device is stored, and when the sounds are outputted from the audio output section or the audio output device after the preceding stage is over, a volume of sounds outputted from the audio output section or audio output device is adjusted to the same level as that in the preceding stage by reading out the stored data. Therefore, the convenience for a user can be improved,” Sakemoto [0012], “the stored data is updated each time a user sets up new data,” Sakemoto [0061], “During a period from the time period 3 to time period 4, the audio output device is switched from the audio output section to the audio output device A again. This means that the headphone device 300 has been connected to the connector 5 when shifting from the time period 3 to time period 4. During this period of time, the data just before start of use of the audio output device A is fetched and sounds are outputted during this time period 4 with the same volume as that at the time period 1, and the volume is reduced, to 50%, as compared to that during use of the audio output section. Therefore, when the user connects the headphone device 300 to the connector 5 wearing the output sections 304 on both ears, the user's ears are not suffered from the overload of the high volume (maximum volume) set during use of the audio output section,” Sakemoto [0076], Sakemoto FIG. 7, “The user's settings, referred to herein as audio settings, may be stored as an audio profile 112c. The audio profile 112c may be a single file or set of files defining operating parameters for configuring the audio processing circuit 120. The audio settings are preferably changeable by the user through software in the music player
112a. The audio profile 112c is stored in memory 112 and accessed by the system controller 110 to configure audio processing circuit 120,” Hyatt [0018]). 

Allowable Subject Matter
Claims 4 – 10 and 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652